DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s)
1)  “…comprising: measuring a strain at a mating end of the second member being mated to the first member to determine when a first force between the first member and the second member is greater than a first force threshold that indicates a first mating position in which a testable communication link is established between the first member and the second member; and performing a test on the testable communication link with the first member and the second member at the first mating position.” 
This judicial exception is not integrated into a practical application because this is a disembodied, non-integrated, concept, as no particular device or apparatus is required to perform neither the measuring nor testing. 
2) “…comprising applying a second force between the first member and the second member when the testable communication link passes the test; and measuring the strain at the mating end of the second member to determine when the second force places the first member and the second member in a second mating position.”
This judicial exception is not integrated into a practical application because this is a disembodied, non-integrated, concept, as no particular device or apparatus is required to perform neither the applying nor measuring.
4) “…further comprising measuring the strain to determine when the second force exceeds a second force threshold as indicative of the first member and the second member being in the second mating position.”
This judicial exception is not integrated into a practical application because this is a disembodied, non-integrated, concept, as no particular device or apparatus is required to perform neither the measuring nor to determine.
6) “further comprising measuring the strain using at least one of: (i) a Fiber Bragg grating at the mating end of the first member; and (ii) a strain gauge at the mating end of the first member.”
This judicial exception is not integrated into a practical application because this is a disembodied, non-integrated, concept, as no particular device or apparatus is required to perform the measuring.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited in claims 1-2, and 4-7 and the elements recited in claim 3 do not perform the any of  the actions  

Allowable Subject Matter
Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the claim 8 limitation, “determine, from the strain, when a first force applied between the first member and the second member exceeds a first force threshold that indicates that the first member and the second member are in a first mating position in which a testable communication link is established between the first member and the second member”.
Claims 9-15 depend from claim 8 and therefore also recite patentable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687